DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 1/19/21, amended claim(s) 1, and canceled claim(s) 7 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the dotted line is omitted at the 1/2 point of the overall length of the filter unit and at the 1/4 point located on one side of the 1/2 point,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 1 is objected to because of the following informalities: “a separation seam” (line 9) appears that it should be “the separation seam.”
Claim 1 is objected to because of the following informalities: “from the absorption unit user hold one end of the filter unit by a finger and pull the filter unit to the 1/2 point to fold the filter unit to size of 1/2, again hold the end of the filter unit by finger and pull the filter unit to the 1/4point to fold the filter unit to size of 1/4, and remove remaining dotted line and separate filter unit folded to size of 1/4 from absorption unit” (lines 20-24) appears that it should be “from the absorption unit, a user holds one end of the filter unit by a finger and pulls the filter unit to the 1/2 point to fold the filter unit to a size at the 1/2 point, then holds the end of the filter unit by the finger and pulls the filter unit to the 1/4 point to fold the filter unit to a size at the 1/4 point, and removes a remainder of the dotted line and separates the filter unit that has been folded to the 1/4 point from the absorption unit.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “such that pulling the filter unit by hand, the separation process of removing the filter unit from the absorption unit using the dotted line can be stopped at two omitted points, and wherein the separation process of removing of the filter unit from the absorption unit user hold one end of the filter unit by finger and pull the filter unit to the 1/2 point to fold the filter unit to size of 1/2, again hold the end of the filter unit by finger and pull the filter unit to the 1/4 point to fold the filter unit to a size of 1/4, and remove remaining dotted line and separate filter unit folded to size of 1/4 from absorption unit” is ambiguous.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite because the recited limitations is not directed to “cell collection pad,” but instead to actions of users.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  The claim is examined as being functional language of the dotted line.
Dependent claim(s) 2-6 and 11-20 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-6 and 11-20 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/071304 to Joo in view of U.S. Patent Application Publication No. 2013/0138071 to Fung et al. and U.S. Patent Application Publication No. 2010/0174262 to Watanabe et al. (hereinafter “Watanabe”).
For claim 1, Joo discloses a cell collection pad for cervical disease screening (Abstract), comprising:
a filter unit collecting cervical cells (10) (Fig. 2) (page 5, lines 12-18); and
an absorption unit absorbing vaginal secretions having passed through the filter unit (20) (Fig. 2) (page 5, lines 12-18),
wherein the filter unit is provided with a separation means (14c, 14d) (Fig. 6) (page 7, lines 15-18) allowing the filter unit to be separated from the absorption unit after collection of cervical cells (page 7, lines 15-18), and the separation means is a separation seam (see Fig. 6), the separation seam is 
Joo does not expressly disclose wherein the dotted line is omitted at the 1/2 point of the overall length of the filter unit and at the 1/4 point located on one side of the 1/2 point, such that by pulling the filter unit by hand, the separation process of removing the filter unit from the absorption unit using the dotted line can be stopped at two omitted points, and wherein in the separation process of removing of the filter unit from the absorption unit, a user holds one end of the filter unit by a finger and pulls the filter unit to the 1/2 point to fold the filter unit to a size at the 1/2 point, then holds the end of the filter unit by the finger and pulls the filter unit to the 1/4 point to fold the filter unit to a size at the 1/4 point, and removes a remainder of the dotted line and separates the filter unit that has been folded to the 1/4 point from the absorption unit.
However, Fung teaches wherein a dotted line (i.e., 162 or 164) (Fig. 7) is omitted at point(s) of the overall length a sheet (140), such that  pulling the sheet by hand, a separation process can be stopped at the at the point(s) and wherein in the separation process, a user holds one end of the sheet by a finger and pull the sheet to fold the sheet, then holds the end of the filter by the finger and pulls the sheet to fold the sheet, and removes a remainder of the dotted line and separates the sheet (see Fig. 7) (para [0057]-[0060]).
Additionally, Watanabe teaches that the position of a fold occurs at a halfway point (see Fig. 3, “W2” being half of “W1,” para [0058]) of an overall length of an absorption/filter unit (i.e., “W1,” see Fig. 3) (para [0058]) and at a quarter-way point of the overall length (see Fig. 3, “W3” being a quarter of “W1,” para [0058]), such that (Examiner’s Note: functional language/intended use, i.e., capable of) the absorption/filter unit may be readily folded first to a size that is half of an original size of the filter unit and then to another size that is one quarter of the original size of the filter unit (Abstract).

For claim 2, Joo further discloses wherein the filter unit is composed of grids sized to allow vaginal secretions to pass therethrough while preventing cervical cells from passing therethrough (page 3, lines 16-20).
For claim 3, Joo further discloses wherein the filter unit is formed of at least one selected from the group consisting of cotton, pulp, and a combination thereof (page 3, lines 21-22).
For claim 6, Joo further discloses wherein the filter unit takes the form of a sheet (as can be seen in Fig. 3).
For claim 12, Joo further discloses wherein the absorption unit is formed of at least one selected from the group consisting of cotton, pulp, and a combination thereof (page 3, lines 21-22).
For claim 13, Joo further discloses wherein the absorption unit takes the form of a pad (as can be seen in Fig. 2).
For claim 14, Joo further discloses wherein the absorption unit has an adhesive portion to be attached to a fixing member fixing the cell collection pad (page 6, line 20 - page 7, line 3).
For claim 18, Joo further discloses a collection kit for cervical disease screening (Abstract) (Fig. 8) (page 4, lines 9-10), comprising:
the cell collection pad according to claim 1 (see rejection of claim 1); and
a cell fixing container (50) (Fig. 8) (page 8, lines 8-10) containing a cell fixative (52) (Fig. 8) (page 8, lines 8-10) for fixing collected cervical cells (page 8, lines 8-15).
For claim 19, Joo further discloses wherein the cell fixative is an alcoholic solution or a solution obtained by mixing alcoholic solution with a solution capable of optimizing a polymerase chain reaction (page 8, lines 8-15).
For claim 20, Joo further discloses wherein the solution capable of optimizing a polymerase chain reaction is a PBS buffer solution or paraformaldehyde (page 8, lines 8-15).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Fung and Watanabe, and further in view of U.S. Patent Application Publication No. 2002/0110829 to Kolzau et al. (hereinafter “Kolzau”).
For claims 4 and 5, Joo, Fung, and Watanabe do not expressly disclose wherein the filter unit comprises a super absorbent resin within the grids constituting the filter unit, wherein the super absorbent resin is formed of at least one selected from the group consisting of sodium acrylate, starch/acrylic acid, and zeolite.
However, Kolzau teaches wherein a filter unit comprises a super absorbent resin within the grids constituting the filter unit (para [0027]), wherein the super absorbent resin is formed of at least one selected from the group consisting of sodium acrylate, starch/acrylic acid, and zeolite (para [0027]).
It would have been obvious to a skilled artisan to modify Joo wherein the filter unit comprises a super absorbent resin within the grids constituting the filter unit, wherein the super absorbent resin is formed of at least one selected from the group consisting of sodium acrylate, starch/acrylic acid, and .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Fung and Watanabe, and further in view of KR 10-2011-0056648 to Cho.
For claim 11, Joo, Fung, and Watanabe do not expressly disclose wherein the filter unit is formed with an elevated close contact filter at a position corresponding to a valley of the genital area.
However, Cho teaches wherein the filter unit is formed with an elevated close contact filter (30) at a position corresponding to a valley of the genital area (as can be seen in Figs. 5 and 10).
It would have been obvious to a skilled artisan to modify Joo wherein the filter unit is formed with an elevated close contact filter at a position corresponding to a valley of the genital area, in view of the teachings of Cho, for the obvious advantage of ensuring close contact with the vaginal surface and/or cavity so that adequate and high integrity samples may be collected.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Fung and Watanabe, and further in view of U.S. Patent Application Publication No. 2011/0137276 to Yoshikawa.
For claims 15-17, Joo, Fung, and Watanabe do not expressly disclose a sheet unit supporting the filter unit and the absorption unit, wherein the sheet unit is formed of a water impermeable material, wherein the sheet unit has at least one central pressing line continuously or discontinuously formed along all or some of a longitudinal central axis of the sheet unit.
However, Yoshikawa teaches a sheet unit (6) supporting a filter unit and an absorption unit (as can be seen in Fig. 2), wherein the sheet unit is formed of a water impermeable material (para [0026]), wherein the sheet unit has at least one central pressing line continuously or discontinuously formed along all or some of a longitudinal central axis of the sheet unit (see Figs. 1, 4-6, 8, and 9, which show patterns that produce pressing lines in the sheet unit).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 1/19/21.
However, to address Applicant’s that Joo does not disclose “the dotted line is omitted at the 1/2 point of the overall length of the filter unit and at the 1/4 point located on one side of the 1/2 point,” Joo is not relied upon for teaching that feature.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791